DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks filed on 09/29/2020.  Applicant’s amendments to the claims have been entered and are made of record. The pending claims under examination at this time are 1-4, 6-15 and 21-22.
Applicant needs to submit a clean copy of the specification, only a marked up copy was received in the response.  This objection is maintained as set forth in the previous office action at paragraph 6.
Applicant’s amendments to the claims deleting the capability of the battery casing providing an interface for the user overcomes the 112-2nd rejection made in the previous office action at paragraphs 7-8. This rejection is now withdrawn. 
Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. Applicant argues that USPUB 2009/0081542A1 issued to Yagata et al. do not teach newly defined materials.  In the prior art, the nature of the non-woven fabric is not limited by materials [136] other than the important factor that the non-woven fabric layer be made of resins that have a higher melting point than the thermo-fusing resin layers.   The disclosure also indicates that the fabric layer (23) may also be woven [140] in place of the “aforementioned non-woven fabric.  Note that newly amended claim . 
	Further, USPN 9,088,848 issued to Abreu teaches the use of fabrics can be used including vinyl, cotton, rayon, rubber, thermoplastic, synthetic polymers, mixtures of materials, and the like in making battery casings.  Therefore, a person skilled in the art before the effective filing date of the invention would have found it obvious to have looked to the prior art for known and conventionally used materials for fabrics used within battery casings. Therefore, this argument is not found to be persuasive. 
	Applicant’s second traversal is that new claims 21-22 which require an additional protective layer are not taught by Yageta et al. is also not correct.  In the background section and most evident in the figures it is shown that there are additional protection layers.  On the other hand, duplication of parts or rearrangement of parts within a composite is well known in the industry, and merely duplicating a layer of protection  has no patentable significance unless a new and unexpected result is produced.  . 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN USPUB 2009/0081542A1 issued to Yageta et al. in view of USPN 9,088,848 issued to Abreu.
Regarding modified Claim 1 and Claims 21-22, Yageta et al disclose making battery element 2 is sandwiched between and surrounded by casing films 4, 5 each having a thermo-fusing resin layer, (these films may be plural in layers ) and is sealed by thermally fused region 6 formed by thermally fusing around the overall periphery [abstract].  The casing films each include a thermo-fusing resin layer, and surround the electric device element such that the thermo-fusing resin layers oppose each other along the periphery of the electric device element to seal the electric device element by a thermally fused region formed by thermally fusing the thermo-fusing resin layers opposing along the periphery to each other around the overall 
The separators may employ a laminar member which can be impregnated with an electrolytic solution, such as a micro-porous film, an unwoven fabric, a woven fabric and the like made of a thermoplastic resin such as polyolefin or the like. [0068]. 
 A laminate film is preferably used for casing film 4, 5. The laminate film available therefor is flexible and is capable of sealing battery element 2 through thermally fusing such that an electrolytic solution does not leak. Representative examples of laminate films available for casing films 4, 5 include a structure which comprises non-ventilation layer 9 made of a metal thin film or the like laminated with thermo-fusing resin layer 8 made of a thermo-fusing resin, or a structure which further comprises a protective layer made of a film such as polyester, like polyethylene terephthalate or the like, nylon or the like, laminated on a surface of non-ventilation layer 9 opposite to thermo-fusing resin layer 8. When battery element 2 is sealed, thermo-fusing resin layers 8 are opposed each other to surround battery element 2. 
A metal thin film available for making non-ventilation layer 9 may be foil of Al, Ti, Ti alloy, Fe, stainless steel, Mg alloy and the like, which has a thickness of, for example, 10-100 μm. For the thermo-fusing resin preferably used for thermo-fusing resin layer 8, though described later, the thickness of thermo-fusing resin layer 8 is preferably from 10 to 200 μm, and more preferably from 30 to 100 μm in order to perform satisfactory thermally fusing.  [0068-0071].

FIG. 6 illustrates a further exemplary modification to the first embodiment of the present invention. The example illustrated in FIG. 6 substitutes unwoven fabric 23 for resin sheet 21 shown in FIG. 5 to comprise the pressure release portion. Specifically, in part of thermally fused region 6, unwoven fabric 23 is sandwiched between opposing casing films such that one site thereof exposes to a battery element receiving recess, while another site thereof exposes to gas release chamber 12. Unwoven fabric 23 is made of a different type of resin from the thermo-fusing resin layer of the casing films, which has a melting point higher than the melting point of the thermo-fusing resin which comprises the thermo-fusing resin layers of the casing films. For example, when the thermo-fusing resin layers of the casing films are made of polypropylene, unwoven fabric 23 is preliminarily fixed to the casing film by an adhesive or thermally fusing at low temperatures fabric 23 can be made of polyethylene terephthalate. [0129].
The instant reference teaches all the required layers of the film, the fabric, the metal and the adhesives if need, all of which are compositionally, structurally and dimensionally the same. The reference also provides the latitude to move the fabric layer to the outside or be a part of the fused portion 6.
 The instant reference does not teach that the non-woven layer is configured to be attached or integrated with an external structure, and has flexibility to prevent the inner layer from being cracked.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same layers, same composition, same structural and dimensional layout and final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the instant. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 
In the prior art, the nature of the non-woven fabric is not limited by materials [136] other than the important factor that the non-woven fabric layer be made of resins that have a higher melting point than the thermo-fusing resin layers.   The disclosure also indicates that the fabric layer (23) may also be woven [140] in place of the “aforementioned non-woven fabric.  Note that newly amended claim 1 has had the term “non-woven” removed, the claim is now directed to “fabric” which would include any manner of formation, but limits the composition to be made from cotton, hemp, wool, silk, a blended fabric, and union fabric included those that would be materials that would have melting points higher than the fusing layers.   Materials such as wool, cotton and hemp, are not thermoplastic, they do not melt.   Either in woven or non-woven form would be useful for the fabric layer and would not be a leap of inventiness for a skilled artisan to have chosen a cotton fabric, hempen fabric, woolen fabric , a silk fabric a blended fabric or a union fabric to use in place Yageta’s.  One would be motivated to do to cut down on costs.   It should also be noted that mixes of different resins would also meet the limitation of a blended fabric. 
Further, USPN 9,088,848 issued to Abreu teaches the use of fabrics can be used including vinyl, cotton, rayon, rubber, thermoplastic, synthetic polymers, mixtures of materials, and the like in making battery casings.  Therefore, a person skilled in the art before the effective filing date of the invention would have found it obvious to have looked to the prior art for known and conventionally used materials for fabrics used within battery casings.
New claims 21-22 which require an additional protective layer, Yageta et al. iin the background section and most evident in the figures it is shown that there are additional protection layers.  On the other hand, duplication of parts or rearrangement of parts within a composite is well known in the industry, and merely duplicating a layer of protection  has no patentable significance unless a new and unexpected result is produced.  

Regarding Claim 3, where Applicant seeks that the composite film of claim 2, wherein the polyethylene-based polymer resin comprises a polyethylene copolymer containing ethylene vinyl acetate copolymer (EVA), acrylic acid-ethylene copolymer (EAA), metacrylic acid-ethylene copolymer (EMAA), acrylic acid ethyl-ethylene copolymer (EEA), acrylic acid methyl-ethylene copolymer (EMA), and metacrylic acid-ethylene copolymer (EMMA); Applicant is directed to 0081.
Regarding Claim 4, where Applicant seeks that the composite film of claim 1, wherein the first protection layer has a thickness from about 10 µm to about 40 µm; Applicant is directed to 0070-0071.
Regarding modified Claim 1, where Applicant seeks that the composite film of claim 1, wherein the fabric layer comprises a cotton fabric, a hempen fabric, a woolen fabric, a silk fabric, a blended fabric, a union fabric, a non-woven fabric, or a microfiber fabric; Applicant is directed to 0068 and 0129.
Regarding modified Claim 6, where Applicant now seeks that the composite film of claim 1, wherein the fabric  layer comprises polytetrafluoroethylene (PTFE); Applicant is directed to 0068 and 0129.
Regarding Claim 7, where Applicant now seeks that the composite film of claim 1, wherein the fabric or nonwoven layer has a thickness from about 100 µm to about 2,000 µm; The instant reference does not teach the thickness of the fabric layer.   A person having ordinary skill in the art before the effective filing date of the invention would of kept the thickness of the fabric layer as small as possible, such as about 100 µm to about 2,000 µm.  One would have been motivated to do so to keep in line with keeping the entire composite thin yet still flexible. 

Regarding Claim 9, where Applicant seeks that the composite film of claim 8, wherein the metal layer comprises a metal foil or a metal thin-film; Applicant is directed to 0068- 0071.
Regarding Claim 10, where Applicant seeks that the composite film of claim 8, wherein the metal layer has a thickness from about 0.1 µm to about 100 µm; Applicant is directed to 0068-0071.
Regarding Claim 11, where Applicant seeks that the composite film of claim 8, wherein the metal layer has a thickness from about 0.1 µm to about 10 µm; Applicant is directed to 0068-0070
Regarding Claim 12, where Applicant now seeks that the composite film of claim 8, further comprising a second protection layer between the metal layer and the fabric  layer; The instant reference teaches that multiple layers are found between and adjacent to create the sandwich structure of a second protection layer, a metal layer and a fabric.  See figures and 0067-0119.
Regarding Claim 13, where Applicant seeks that the composite film of claim 12, wherein the second protection layer comprises nylon, polyethylene, polyethylene terephthalate, polybutylene terephthalate, polybutylene naphthalate, and a derivative thereof; Applicant is directed to 0081 as the casing layer and the additional layers may compositionally be the same. 
Regarding Claim 14, where Applicant seeks that the composite film of claim 12, wherein the second protection layer has a thickness from about 10 µm to about 30 µm; Applicant is directed to 0071. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP